Citation Nr: 1212047	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-46 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In December 2010 and February 2011, the Board remanded this case for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

A back disability is not attributable to service, and arthritis is not shown within the initial post separation year.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a November 2008 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the Veteran's service treatment records (STRs), which have been associated with the claims file.  No other relevant medical treatment has been identified by the Veteran.  VA further afforded the Veteran an appropriate VA medical examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran seeks service connection for a back disability.  He testified in October 2010 that he injured his back during a parachute training jump in service.  He reported continuity of back symptoms since service.  The Veteran noted that he was disqualified from employment after service discharge with his pre-war employer, a meat packing company.  He reported that, thereafter, he became a teacher and worked in that profession for 30 years.

Service personnel records show that the Veteran was removed from parachute training after an injury sustained in a June 1946 parachute jump.  Available service treatment records show no evidence of any back disorder.  Report of separation examination dated in June 1946 reflects that no defects of the musculoskeletal system were found and that the Veteran had no physical complaints.

In July 1946, the Veteran filed an original claim for VA disability compensation.  Back disability was not claimed at this time.  In October 2008, more than 50 years after service discharge, the Veteran filed a claim for VA disability compensation for a back disability.

Report of VA examination dated in December 2010 reflects a diagnosis of degenerative disc disease of the lumbar spine.  Report of VA examination dated in March 2011 reflects a diagnosis for chronic low back pain with X-ray findings for multilevel disc space narrowing, and minimal retrolisthesis of L4 in relationship to L3.  The examiner stated that this was less likely as not related to any military injury sustained over 44 years ago.  Report of VA examination dated in January 2012 reflects a diagnosis for degenerative arthritis.  The examiner found that this was less likely as not related to the Veteran's military service as the findings for degenerative arthritis were consistent with the normal aging process.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a back disability.  A back disability is not shown in service and arthritis is not shown within the initial post separation year.  A back disability to include arthritis is first documented more than 50 years after service separation, and is not attributable to service.

The Board accepts that the Veteran is competent to report his injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

However, to the extent that he reports chronic back disorder in service or continuity of back symptomatology since service, the Board finds that he is not credible.  This is because the report of separation dated in June 1946 shows no defects of the musculoskeletal system and the Veteran had no physical complaints at that time.  The Board finds that the report of the medical examination contemporaneous with service is inherently more reliable than the lay statements and testimony submitted many years after service discharge.  Also, the Board observes that there is an absence of contemporaneous medical evidence showing the existence of back disability in service or for many years after service, which weighs against his credibility when viewed in conjunction with the normal clinical evaluation at service separation.  While the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, there is more than a mere silent record here.  Also, the fact that the Veteran filed claims with VA soon after service discharge for problems other than for his back weighs again his credibility.  Therefore, his statements in regard to onset and continuity of symptoms since service have diminished probative value.

Also, the Board finds that the Veteran is not competent to relate his current back disability to service.  The etiology of the degenerative process of the lumbar spine is a complex medical matter beyond the ken of the average lay person.  See Jandreau, supra.  In other words, the etiology of his disability is not susceptible to lay observation.  Therefore, the Veteran's opinion in this regard is mere conjecture and has no probative value.

The Board assigns greater probative value to the normal findings noted on the report of separation examination dated in June 1946 and the negative VA medical opinion dated in January 2012.  The report of separation examination is inherently more reliable as to the Veteran's physical condition at the time of service than the Veteran's statements and testimony made many years after service discharge.  Also, the negative medical opinion dated in January 2012 is more probative regarding the etiology of the currently shown back disorder than the Veteran's statements and testimony as it was prepared by a skilled, neutral medical professional after review of the claims file and examination of the Veteran.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


